DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shinohara (U.S. Patent Application Publication 2011/0187911).
Regarding claims 1, 15, 16, Shinohara discloses (Figs. 3, 4) a pixel, comprising: a photoconversion zone (PD); an insulated vertical electrode (43-45); and at least one charge storage zone (FD); wherein the photoconversion zone belongs to a first part of a semiconductor substrate; and wherein each charge storage zone belongs to a second part of the semiconductor substrate that is physically separated from the first part of the semiconductor substrate by the insulated vertical electrode.  Shinohara further discloses (Fig. 15) two adjacent pixels (PD1, PD2) share a same second part (FD) of the semiconductor substrate.
Claim(s) 1, 13, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Roy et al. (U.S. Patent Application Publication 2017/0125474).
Regarding claims 1, 13, 16, Roy et al. disclose (Figs. 5A, 5B) a pixel, comprising: a photoconversion zone (PD); an insulated vertical electrode (309); and at least one charge .  
Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Uesugi (JP 2011-66241).
Regarding claims 20, Uesugi discloses (Figs. 2) a pixel, comprising: a semiconductor substrate (12); a photoconversion zone (PD) in a first part of a semiconductor substrate; a charge storage zone (FD) in a second part of the semiconductor substrate; an insulated vertical electrode (17, 18) extending completely through the semiconductor substrate and positioned to electrically and optically insulate the charge storage zone from the photoconversion zone.
Allowable Subject Matter
Claims 2-12, 14, 17-19, 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANH LUU/Primary Examiner, Art Unit 2878